DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 35-38, 45-47 & 51 have been amended. Claims 39-44, 48-50 & 52 have been cancelled. Claims 35-38, 45-47 & 51 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45-46 each recite “the battery pouch of claim 1”. However, claim 1 as previously been cancelled. For purposes of examination, the cited passage above is read as “the battery pouch of claim 35” as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 35, 38, 45 & 51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cheu (US 6,040,085 A).
Regarding claim 35, Cheu teaches a battery bag (i.e pouch) of plastic composition (140) (Figs. 4-6; Col.8, L.1-8) comprising: (a) a positive electrode; (b) a lithium metal negative electrode; (c) a solid state electrolyte (Col.5, L.4 to Col.6, L.34); (d) a structure (142/143/144) such as a spring element or expanding compound; and (e) at least one plate (150), wherein the plate can be made from a rigid material such as aluminum (Col.8, L.30 to Col.9, L.60); wherein (a), (b), (c), (d) and (e) are contained within the battery pouch (Figs. 4-6). In a specific embodiment, Cheu further teaches the structure being a balloon with an expandable compound, foam spring or gas injected therein (Col.9, L.42-60).
Regarding claim 38, Cheu teaches the battery pouch of claim 35, further comprising a current collector (Col.5, L.25-27 & Col.6, L.21-22).
Regarding claim 45, Cheu teaches the battery pouch of claim 35, wherein the plate comprises aluminum metal (Col.8, L.44-45).	
Regarding claim 46, Cheu teaches the battery pouch of claim 35 as shown above. Cheu further teaches a spring element including as a coil, leaf or wave washer (i.e shape) punched into the surface of the flat plate such that the shapes are configured to deflect under an applied force from (a), (b), or (c) (Col.8, L.37-60). While Cheu does not explicitly teach a plurality of shapes, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04 VI (B).
Regarding claim 47, Cheu teaches the battery pouch of claim 36, as shown above, wherein the plate comprises aluminum metal (Col.8, L.44-45).
Regarding claim 51, Cheu teaches the battery pouch of claim 35, wherein the structure applies a uniform force over a face of the positive electrode or the lithium metal negative electrode (Figs. 4-5; Col.8, L.35-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 36 & 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cheu (US 6,040,085 A).
Regarding claim 36, Cheu teaches the battery pouch of claim 35, as shown above, wherein (d) contacts the battery pouch and the at least one plate (e) (Figs. 4-6; Col.8, L.51-57) but is silent as to (d) contacting (a), (b), or (c).								However, since the at least one plate (e) of Cheu can be an aluminum plate as a specific example (Col. 8, L.44-45) and since the positive electrode comprises a film material disposed on an aluminum plate as a current collector (Col.6, L.21-30), it would have been obvious to one of ordinary skill in the art to use an integral one piece construction for the current collector of the positive electrode and the aluminum panel. The court has previously held that the “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice". See MPEP 2144.04 V (B).  In this case, it is noted that the positive electrode film is disposed only on one side of the current collector with the other side being in contact with the aluminum plate to compress the battery cell. Moreover, one of ordinary skill in the art would readily recognize that the use of a one-piece construction for the aluminum plate and the current collector of an adjacent electrode can increase the volumetric energy density of the battery.
Regarding claim 46, Cheu teaches the battery pouch of claim 35 as shown above. Cheu further teaches a spring element including as a coil, leaf or wave washer (i.e shape) punched into the surface of the flat plate such that the shapes are configured to deflect under an applied force from (a), (b), or (c) (Col.8, L.37-60). While Cheu does not explicitly teach a plurality of shapes, “the court held that mere duplication of parts has no patentable significance unless a new and 
Regarding claim 47, Cheu teaches the battery pouch of claim 36, as shown above, wherein the plate comprises aluminum metal (Col.8, L.44-45).

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cheu (US 6,040,085 A) in view of Cho (WO 2011/122868 A2, and hereinafter using, as a translation, corresponding US 2013/0143088 A1).
Regarding claim 37, Cheu teaches the battery pouch of claim 35 as shown above. Cheu further teaches batteries comprising multiple electrochemical cells having anode tabs preferably welded together and connected to a lead which can be connected to an external load (Col.5, L.36-40) but does not explicitly teach two or more unit cells in the battery pouch.		However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to include two or more unit cells in the battery pouch in order to increase the power and capacity of a battery as taught by Cho ([0051]). Furthermore, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04 VI (B).   

Response to Arguments
Applicant’s arguments with respect to claim 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As presently 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
							
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727